ORDER
PER CURIAM.
Plaintiff sued defendants to quiet title to real estate claiming defendants were squatters on property her father had acquired by adverse possession and had deeded to her. She appeals from a judgment for defendants. Defendants move to dismiss the appeal for plaintiff’s failure to comply with Rule 84.04.
Plaintiff’s appeal is certainly subject to dismissal for failure to file an acceptable brief. In the interest of judicial economy, however, we deny defendants’ motion and dispose of the appeal on its merits. The record before us is devoid of evidence that would support plaintiff’s claim to the real estate defendants possess. The trial court therefore properly found for defendants. An opinion would have no precedential value. Affirmed in accordance with Rule 84.-16(b).